Title: To Thomas Jefferson from Thomas Munroe, 25 October 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Sir,
                     Tuesday Eveng 25th. Octo. 1808
                  
                  On the reciept of the enclosed, I went down to the road to see what Mr King meant, when I found that a foot way round the wall similar to that at the north west fronts of the Presidents square; & some other work on the road, was in hand and nearly half done by order of Mr Latrobe—. Although what is doing and what I was informed is ordered to be done by M: L. will be a convenience, as well to the Members of Congress & persons attached to the public offices, as to all others who may have occasion to pass that way, yet as neither the words of the Act of appropriation of last session, nor your sentiments on the subject, as well as I recollect them, authorise any expenditures on the roads or ways between the buildings, I considered it my duty to stop the Labourers employed on that work until your pleasure can be known, which I respectfully Solicit an expression of, in the morning, if it should be convenient—. The work is necessary both for the preservation of the wall & to prevent a large wash or gulley in the road; and also to facilitate & render convenient the travel between the public buildings; but without your Approbation, Sir, I do not feel authorised to incur the expense tho’ I do not believe it will exceed $50; a sum which I think will be well laid out, if it can be charged, with propriety, to the Appn. for the Presidents house, & lot the only fund out of which it can be paid—.
                  I Have the honor to be with the greatest respect Yr mo Ob Servt
                  
                     Thomas Munroe
                     
                  
               